513 So.2d 1323 (1987)
The STATE of Florida, Appellant,
v.
Marcelino GRIBEIRO, Appellee.
No. 86-2528.
District Court of Appeal of Florida, Third District.
September 29, 1987.
Robert A. Butterworth, Atty. Gen. and Charles M. Fahlbusch, Asst. Atty. Gen., for appellant.
Frank U. Pintado, Miami, for appellee.
*1324 Before SCHWARTZ, C.J., and BARKDULL and DANIEL S. PEARSON, JJ.
PER CURIAM.
The state appeals from an order suppressing a large quantity of cocaine and an incriminating statement secured after a police stop of the defendant's vehicle which the trial judge held was not founded upon an articulable suspicion of wrongdoing. We need not and do not consider the correctness of this conclusion that the stop was constitutionally invalid, because the lower court also determined, based upon ample record evidence, that
[o]nce the defendant was stopped, there is no question ... that the defendant was seized within the meaning of the Fourth Amendment, that he was advised of his rights pursuant to the "Miranda rule", that he was advised that he need not consent to a search, and, in spite of these events, he voluntarily consented to a search which disclosed the existence of several kilos of cocaine and voluntarily made an inculpatory statement. [e.s.]
Many Florida cases, beginning with Husted v. State, 370 So.2d 853 (Fla. 3d DCA 1979), have clearly established that any taint which may arise from even an unlawful prior seizure of the defendant's person is dissipated as a matter of law when he is advised of his constitutional right to refuse consent to search and nevertheless voluntarily does so. State v. Martinez, 459 So.2d 1062 (Fla. 3d DCA 1984); State v. Milwood, 430 So.2d 563 (Fla. 3d DCA 1983); State v. Howard, 394 So.2d 440 (Fla. 3d DCA 1981); State v. Henry, 390 So.2d 92 (Fla. 3d DCA 1980); State v. Champion, 383 So.2d 984 (Fla. 4th DCA 1980); see also United States v. Watson, 423 U.S. 411, 96 S.Ct. 820, 46 L.Ed.2d 598 (1976). The application of this rule to the quoted findings below requires that the order under review be
Reversed.